       Case 1:19-cv-03833-EGS-ZMF Document 22 Filed 01/24/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


AUGUST CABRERA et al.,

                       Plaintiffs,

               v.
                                                  Case No. 19-cv-03833 (EGS)
BLACK & VEATCH SPECIAL PROJECTS
CORPORATION et al.,

                       Defendants.



CERTIFICATE REQUIRED BY LCvR 7.1 AND 26.1 OF THE LOCAL RULES OF THE
   UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
           OF DEFENDANT JANUS GLOBAL OPERATIONS LLC

        I, the undersigned, counsel of record for Janus Global Operations LLC, certify that to the

best of my knowledge and belief, there are no parent companies, subsidiaries, or affiliates of

Janus Global Operations LLC that have any outstanding securities in the hands of the public.

Janus Global Operations LLC is a wholly owned subsidiary of Caliburn International LLC.

        These representations are made in order that judges of this Court may determine the need

for recusal.
     Case 1:19-cv-03833-EGS-ZMF Document 22 Filed 01/24/20 Page 2 of 3




Dated: Washington, D.C.                  DAVIS POLK & WARDWELL LLP
       January 24, 2020
                                         By: /s/ Kenneth L. Wainstein
                                             Kenneth L. Wainstein
                                             (D.C. Bar No. 451058)

                                         901 15th Street, N.W.
                                         Washington, D.C. 20005
                                         (202) 962-7141
                                         ken.wainstein@davispolk.com

                                         Counsel for Defendant Janus Global
                                         Operations LLC




                                     2
      Case 1:19-cv-03833-EGS-ZMF Document 22 Filed 01/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       Pursuant to LCvR 5.3, I hereby certify that on January 24, 2020, I caused to be filed a

copy of the foregoing Certificate Required by LCvR 7.1 and 26.1 of the Local Rules of the

United District Court for the District of Columbia to the Court’s CM/ECF system, and service

was effected electronically pursuant to LCvR 5.4(d) to all counsel of record.



                                                        /s/ Kenneth L. Wainstein
                                                        Kenneth L. Wainstein
                                                        (D.C. Bar No. 451058)




                                                3
